Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a data signal input module configured to input
a driving module…configured to drive
a storage module…configured to store
a compensation module.. configured to pull down 
in claims 1 and 11. 

The specification describes the corresponding structure as follows:
a data signal input module… [0013] as a transistor
a driving module… [0014] as a transistor
a storage module… [0016] as a capacitor 
a compensation module… [0057-0058] as a sense line and transistor

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “compensation module connected to a timing control chip” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020.0051512) in view of Xu (US 2021.0217362).
Regarding claim 1, Li disclose:
backlight module, comprising a backlight source and a driving circuit for driving the backlight source, the backlight source comprising a plurality of backlight units arranged in an array, wherein each of the backlight units corresponds to a partition of a liquid crystal display panel, and the driving circuit corresponding to at least one of the backlight units (see Fig. 1a; [0044]; LED back light module with backlight unites in array corresponding to parts of an LCD). 
Li is not explicit as to, but Xu disclose:
a data signal input module configured to input a data signal to a first node under control of a scan signal during a display frame phase; a driving module connected to the data signal input module through the first node and connected to the at least one of the backlight units through a second node, configured to drive the at least one of the backlight units to emit light under control of a potential of the first node and a high-level power signal; a storage module connected to the driving module through the first node and the second node, and configured to store a threshold voltage of the driving module; and a compensation module connected to the driving module through the first node, and configured to pull down the potential of the first node to be less than a potential of the second node during a blank frame phase to make the threshold voltage of the driving module negatively biased (see Fig.3 ; data signal input module 1; first noted P1; data signal D0; driving module 40 connected to D0 through P1 and light emitting unit L0 and high level power VDD; storage module 30 to store threshold voltage of 40; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention, to combine the known techniques of Xu to that of Li, which would predictably provide an improved accuracy of adjustment to the data signal at the node connecting to the backlight ([0099])
Regarding claim 2, the rejection of claim 1 is incorporated herein. Xu further disclose:
wherein the data signal input module comprises a first transistor, a gate of the first transistor is connected to the scan signal, a first electrode of the first transistor is29 English Translation ofPCT/CN2020/090335Attorney Docket No. 16020-000132-US-NPconnected to a data line, and a second electrode of the first transistor is connected to the first node (see Fig. 3; TFT M2)
Regarding claim 3, the rejection of claim 2 is incorporated herein. Xu further disclose:
the driving module comprises a second transistor, a gate of the second transistor is connected to the first node, a first electrode of the second transistor is connected to the high-level power signal, and a second electrode of the second transistor is connected to the second node (see Fig. 3; TFT M0)
Regarding claim 4, the rejection of claim 3 is incorporated herein. Xu further disclose:
a first end of the at least one of the backlight units is connected to the second node, and a second end of the at least one of the backlight units is connected to a low- level power signal (see Fig. 3; backlight unit L0)
Regarding claim 5, the rejection of claim 4 is incorporated herein. Xu further disclose:
the storage module comprises a storage capacitor, a first plate of the storage capacitor is connected to the first node, and a second plate of the storage capacitor is connected to the second node (see Fig. 3; storage capacitor C)
Regarding claim 6, the rejection of claim 5 is incorporated herein. Xu further disclose:
an end of the compensation module is connected to the first node, and another end of the compensation module is connected to a timing control chip (see Fig. 3; [0126] ‘connected’ to ‘timing control chip’ 200). 
Regarding claim 8, the rejection of claim 6 is incorporated herein. Xu further disclose:
the compensation module is further configured to raise the potential of the first node during the display frame phase (see [0111]; potential raised when M1 is off)
Regarding claim 10, the rejection of claim 1 is incorporated herein. Xu further disclose:
the driving circuit further comprises a detection module, the detection module is connected to the driving module through the second node, and is configured to detect the threshold voltage of the driving module under control of a control signal during a detection phase, and wherein the data signal input module is further configured to input a compensated second data signal to the first node according to the threshold voltage detected by the detection module during a display phase (see Fig. 3; [0101]; detection module 50 connected to 40 through p2; detects threshold at p2 in detection phase; [0118] when ta second compensation happens according to detection module)
Regarding claims 11-16, 18, and 20. Claims 11-16, 18, and 20 are rejected under the same rationale as claims 1-6, 8, and 10, respectively. 

Allowable Subject Matter
Claims 7, 9, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621                                                                                                                                                                                         /kenneth bukowski/Primary Examiner, Art Unit 2621